Citation Nr: 1424072	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961, and from October 25, 1961, to November 20, 1961. 

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a left knee disorder.  A Notice of Disagreement (NOD) was filed in July 2004; a Statement of the Case (SOC) was issued in April 2006; and a Substantive Appeal was received in June 2006. 

The Veteran testified at a Board hearing in December 2009 before Veterans Law Judge (VLJ) Dannaher on this issue.  Subsequently, in March 2013, the Veteran again testified on this issue at a Board hearing before VLJ Singleton.  Both of the hearing transcripts are of record.  Therefore, this claim is now being addressed by a panel, which includes the VLJs who conducted the Board hearings.  See generally 38 C.F.R. § 20.707 (2013).  Since the Veteran did not testify at two Board hearings regarding his other issues on appeal, those issues will be addressed in a separate non-panel Board decision.  At his March 2013 Board hearing, the Veteran was afforded the opportunity to have a hearing before a third VLJ of the panel, but he waived the right for the additional hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In January 2010 and October 2013, the Board remanded the issue of service connection for a left knee disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a left knee disorder.  VA has a duty to assist claimants in obtaining the evidence needed to substantiate a claim.

The Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA joints examination in March 2010.  The VA examiner provided a thorough and complete medical opinion regarding the Veteran's first period of active duty.  However, the VA examiner's opinion in March 2010 is incomplete as it does not provide a medical opinion regarding the Veteran's second period of active duty from October 25, 1961, to November 20, 1961.

Specifically, the Veteran's October 1961 entrance examination for this second period of service reveals a "healed fracture of lt. knee with poor alignment."  Since this left knee disorder was noted at entry on his second period of service, the presumption of soundness does not attach.  Therefore, the Veteran's left knee may not be presumed to have been in sound condition upon his entry into his second period of active duty.  38 U.S.C.A. § 1111 (West 2002).  Hence, as the issue on appeal also concerns the Veteran's second period of service, service connection for a left knee disorder may be predicated only upon a finding of aggravation during that period of service.  38 U.S.C.A. § 1153 (West 2002).  

The Veteran's military separation examination for his second period of active duty is not of record; however, his DD-214 Form for this period documents that the Veteran received a Medical Discharge.  The reason for this Medical Discharge is not stated; however, it raises a reasonable possibility that the Veteran was medically discharged due to his pre-existing left knee disorder.

To date, a VA examiner has not provided a medical opinion addressing whether the Veteran's pre-existing left knee disorder was aggravated during his second period of active duty.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as the record establishes the existence of pre-existing left knee disorder upon entry into his second period of active duty and a medical discharge from this period of service, the Board finds that a VA medical opinion is required to determine the etiology of this disorder.  See 38 C.F.R. § 3.159(c)(4) (2013); see also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Additionally, the Veteran's DD-214 Form for his second period of active duty from October 25, 1961, to November 20, 1961, documents a Medical Discharge (listed as SPN 276).  However, no further information regarding the basis for this discharge is provided.  Neither the Medical Evaluation Board (MEB) proceedings nor the military separation examination are of record for this period of service.  The Veteran's service treatment records (STRs) and personnel records for this second period of service are currently of record.  However, an attempt has not yet been made to obtain the MEB decision and records regarding the facts and circumstances of the Veteran's Medical Discharge in November 1961.  The Board finds that an attempt must be made to obtain these pertinent MEB records upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  


Accordingly, the case is REMANDED for the following actions:

1.  Request all MEB records pertaining to the facts and circumstances of the Veteran's Medical Discharge from his second period of active duty in November 1961 (listed as SPN 276 on his DD-214 Form) from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining the above records, ask the original March 2010 VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the etiology of his currently diagnosed left knee disorder.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

The entire paperless claims files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must express an opinion addressing the following questions: (1) is it clear and unmistakable that the Veteran's pre-existing "healed fracture of lt. knee with poor alignment" WAS NOT permanently worsened (i.e., aggravated) during his second period of active duty from October 25, 1961 to November 20, 1961?  In answering this question, the examiner is asked to specify whether the Veteran experienced a flare up of temporary or intermittent symptoms of the "healed fracture of lt. knee with poor alignment" during his second period of service; or, whether the Veteran developed permanent pathologic changes of the "healed fracture of lt. knee with poor alignment" due to (or as a result of) his second period of service.  (2) Is it clear and unmistakable that any permanent worsening (i.e., aggravation) of the "healed fracture of lt. knee with poor alignment" was due to the natural progression of the disorder?  The Veteran is found to have entered his second period of active duty with a "healed fracture of lt. knee with poor alignment."  This element is not in question.

In forming his (or her) medical opinion, the examiner is asked to consider the following:

a) The Veteran's June 1958 military entry examination into his first period of active duty from January 1959 to January 1961, which documents a normal left knee and which states that no additional defects were discovered upon induction in January 1959;
b) the Veteran's lay statements and the buddy statements regarding the account upon which the Veteran sustained a left knee injury during his first period of service;
c) the Veteran's December 1960 military separation examination from his first period of active duty from January 1959 to January 1961, which finds his left knee to be normal;
d) the Veteran's January 1961 Physical Statement upon Separation, which states that there had been no change in his physical condition since his last physical examination in December 1960;
e) the Veteran's October 1961 entry examination into his period of active duty from October 25, 1961, to November 20, 1961, which documents a "healed fracture of lt. knee with poor alignment;" 
f) the Veteran's Military Occupational Specialty (MOS) of Medical Specialist for both periods of service; and,
g) the Veteran's DD-214 for his period of active duty from October 25, 1961 to November 20, 1961, which documents a Medical Discharge (listed as SPN 276 on his DD-214 Form).

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  In comparison, "clear and unmistakable" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_______________________________          ______________________________
            K. OSBORNE		   THOMAS J. DANNAHER
Veterans Law Judge, 		          Veterans Law Judge,
Board of Veterans' Appeals		  	Board of Veterans' Appeals



____________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

